Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/818,131 filed on 07/29/22.  Claim(s) 3 and 13 have been cancelled. Claim(s) 1, 2, 4-12, and 14-24 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12, and 14-24 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6, 7, 11, 12, 16, 17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2010/0180007) in view of Furbeck (US 2017/0099513).
Consider claims 1 and 11, Suh teaches a reception apparatus and data processing method executed by a reception apparatus (Fig.22, Paragraph 0045), comprising: 
circuitry (Paragraph 0019) configured to: 
acquire at least a segment including event data (Paragraph 0049 teaches receiver receives NRT service through terrestrial, cable, internet, and the like. Paragraph 0056 teaches NRT service may not only provide such news clips, weather information, advertisements, and push VOD, but may also provide specific scenes and detailed information on specific program from a real-time broadcast service. Paragraph 0059 teaches NRT service includes one or more content item, where one content item includes one or more files. Paragraph 0060 teaches a news program as an NRT service having news section(s) which may be the content item. Paragraph 0121 teaches an IP datagram that carries the NRT service signaling channel can be obtained from MPEG-2 TS packets and the NRT service signaling data can be obtained from the obtained datagram. Paragraph 0123, 0138 teaches receiving a packet and extracting signaling data from the received packet. Fig.22, Paragraph 0327-0331)
extract signaling data update information from the event data (Paragraph 0019 teaches broadcast receiver may include a first, second, and third processor. The first processor receives and processes the first signaling information including content access information, second signaling information including content detail information, and third signaling information including content update information. Paragraph 0019 teaches third processor identifying update availability based on content update information included in the third signaling information. Paragraph 0123 teaches an IP packet is received and NRT service signaling data is extracted from the received IP packet); 
execute a signaling data update process based on the signaling data update information (Paragraph 0010 teaches receiving and processing signaling information including content detail information and content update information. Identifying update availability of the content based on the content update information included in the signaling information and receiving at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE, session transmitting the content when the update is available. Paragraph 0019 teaches the third processor identifies update availability of the content based on the content update information included in the third signaling information and receives at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE).
Suh does not explicitly teach segment including segment data that includes event data;
control content reproduction in accordance with the segment data.
In an analogous art, Furbeck teaches segment including segment data that includes event data; control content reproduction in accordance with the segment data (Fig.11, Paragraph 0073 teaches a Media Presentation can be viewed as consisting of one or more Periods. Each Period consists of one or more Representations. A Representation is one of the alternative choices of the encoded media content or a subset thereof, typically differing by bitrate, resolution, language, codec, and the like. Each Representation consist of one or more Segments. Segments are downloadable portions of media and/or metadata. Each Representation will contain an Initialization Segment, which contains a ‘moov’ box. The ‘moov’ box will contain codec information. The media Segments include one or more “movie fragments”. Paragraph 0060 teaches “moov box contains a “sample table box”, which itself contains a “same description box” that describes the codecs used for encoding. Paragraph 0058 teaches allowing the boxes to be organized as a series of metadata/media data box pairs, “moof”/”mdat” box pairs, called movie fragments. Paragraph 0059 teaches use of fragmented files enables the encoder to write and the client to download a media portion at a time. The metadata is included in the “moof” boxes of the media fragments. Paragraph 0056, Table 1 teaches boxes that initializes decoder and provides decoding related functions).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh to include segment including segment data that includes event data; control content reproduction in accordance with the segment data, as taught by Furbeck, for the advantage of enabling the encoder to write and the client to download media a portion at a time, while minimizing startup delay (Furbeck – Paragraph 0059), enabling the system to provide necessary data in order to adapt its operation and decoding parameters for decoding the received media segments, allowing the system to easily configure the client to produce the content for display to the user.

Consider claims 2 and 12, Suh and Furbeck teach wherein the circuitry is configured to acquire a description, including the segment (Suh - Paragraph 0089-0090; Paragraph 0056 teaches NRT service may not only provide such news clips, weather information, advertisements, and push VOD, but may also provide specific scenes and detailed information on specific program from a real-time broadcast service. Paragraph 0059 teaches NRT service includes one or more content item, where one content item includes one or more files. Paragraph 0060 teaches a news program as an NRT service having news section(s) which may be the content item. Paragraph 0121 teaches an IP datagram that carries the NRT service signaling channel can be obtained from MPEG-2 TS packets and the NRT service signaling data can be obtained from the obtained datagram).
Furbeck teaches acquire a Media Presentation Description, MPD (Paragraph 0080), including a segment (Fig.11, Paragraph 0073, 0082).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh and Furbeck to include acquire a Media Presentation Description, MPD, including a segment, as further taught by Furbeck, for the advantage of supporting a next-generation broadcast service, providing an adaptive streaming mechanism to meet increasing demands allowing the client to adaptively select content based on network conditions, capabilities, etc., providing for optimal delivery/consumption of content utilizing existing resource(s).

Consider claims 6 and 16, Suh and Furbeck teach wherein the segment includes audio-visual content (Suh - Paragraph 0084).

Consider claims 7 and 17, Suh and Furbeck teach wherein the signaling data update information includes version information (Suh - Paragraph 0011, 0017, 0022).

Consider claims 21 and 23, Suh and Furbeck teach wherein the circuitry is configured to reproduce the content in accordance with initialization data of setting information included in the segment data (Furbeck - Fig.11, Paragraph 0073 teaches a Media Presentation can be viewed as consisting of one or more Periods. Each Period consists of one or more Representations. A Representation is one of the alternative choices of the encoded media content or a subset thereof, typically differing by bitrate, resolution, language, codec, and the like. Each Representation consist of one or more Segments. Segments are downloadable portions of media and/or metadata. Each Representation will contain an Initialization Segment, which contains a ‘moov’ box. The ‘moov’ box will contain codec information. The media Segments include one or more “movie fragments”. Paragraph 0060 teaches “moov box contains a “sample table box”, which itself contains a “same description box” that describes the codecs used for encoding. Paragraph 0058 teaches allowing the boxes to be organized as a series of metadata/media data box pairs, “moof”/”mdat” box pairs, called movie fragments. Paragraph 0059 teaches use of fragmented files enables the encoder to write and the client to download a media portion at a time. The metadata is included in the “moof” boxes of the media fragments. Paragraph 0056, Table 1 teaches boxes that initializes decoder and provides decoding related functions).

Consider claims 22 and 24, Suh and Furbeck teach wherein the segment data includes initialization data of setting information necessary for executing content reproduction (Furbeck - Fig.11, Paragraph 0073 teaches a Media Presentation can be viewed as consisting of one or more Periods. Each Period consists of one or more Representations. A Representation is one of the alternative choices of the encoded media content or a subset thereof, typically differing by bitrate, resolution, language, codec, and the like. Each Representation consist of one or more Segments. Segments are downloadable portions of media and/or metadata. Each Representation will contain an Initialization Segment, which contains a ‘moov’ box. The ‘moov’ box will contain codec information. The media Segments include one or more “movie fragments”. Paragraph 0060 teaches “moov box contains a “sample table box”, which itself contains a “same description box” that describes the codecs used for encoding. Paragraph 0058 teaches allowing the boxes to be organized as a series of metadata/media data box pairs, “moof”/”mdat” box pairs, called movie fragments. Paragraph 0059 teaches use of fragmented files enables the encoder to write and the client to download a media portion at a time. The metadata is included in the “moof” boxes of the media fragments. Paragraph 0056, Table 1 teaches boxes that initializes decoder and provides decoding related functions).

Claim(s) 4, 5, 9, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2010/0180007), in view of Furbeck (US 2017/0099513), and further in view of Lee et al. (US 2016/0285933).
Consider claims 4 and 14, Suh and Furbeck teach do not explicitly teach wherein the segment includes an event information recording box (emsg).
In an analogous art, Lee teaches wherein a segment includes an event information recording box (emsg) (Fig.50, Paragraph 0879, 1018, 1020).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh and Furbeck to include wherein a segment includes an event information recording box (emsg), as taught by Lee, for the advantage of allowing for messages to be delivered in-band to the client, providing necessary information, in a convenient way, without requiring additional reception client resource(s).

Consider claims 5 and 15, Suh and Furbeck teach wherein the event data includes information for executing a process in accordance with the signaling data update (Suh - Paragraph 0010 teaches receiving and processing signaling information including content detail information and content update information. Identifying update availability of the content based on the content update information included in the signaling information and receiving at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE, session transmitting the content when the update is available. Paragraph 0019 teaches the third processor identifies update availability of the content based on the content update information included in the third signaling information and receives at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE), but do not explicitly teach event data includes control time information for executing a process in accordance with the signaling data.
In an analogous art, Lee teaches event data includes control time information for executing a process in accordance with signaling data (Paragraph 0879-0082 teaches when event is delivered in the form of the emsg box, InBandEvent stream element may include presentation_time_delta information, that may include start time of the corresponding event. InBandEvent stream element may also include event_duration information that indicates the duration of the corresponding event. Paragraph 0883 teaches InBandEvent element may further include message_data information that provides data necessary to execute an action which is initiated by the corresponding event. Paragraph 1018 teaches an event transmitted in the form of an emsg box. Paragraph 1023 teaches the emsg box may include at least one of a schemeIdUri field, a value field, a timescale field, a presentationTimeDelta field, an eventDuration field, an id field, and/or a messageData field. Paragraph 1045 teaches broadcast receiver may operate application based on the event. For example, event may be included in the segments in the form of the emsg box. Broadcast receiver may operate the application at predetermined timing while reproducing the video component. Paragraph 1081 teaches emsg box may provide signaling information for generic events related to a media presentation time).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh and Furbeck to include event data includes control time information for executing a process in accordance with signaling data, as taught by Lee, for the advantage of enabling the system to accurately and timely start/initiate desired process(s) in accordance with provided direction, allowing for better management and control over system process(es), providing expected results.

Consider claims 9 and 19, Suh and Furbeck teach wherein the circuitry is configured to perform a process (Suh - Paragraph 0010 teaches receiving and processing signaling information including content detail information and content update information. Identifying update availability of the content based on the content update information included in the signaling information and receiving at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE, session transmitting the content when the update is available. Paragraph 0019 teaches the third processor identifies update availability of the content based on the content update information included in the third signaling information and receives at least one file included in the content by accessing a File Delivery over Unidirectional Transport, FLUTE), but does not explicitly teach perform a process for activating a designated event at a designated time and continuing the designated event for a designated duration in accordance with the event data.
In an analogous art, Lee teaches perform a process for activating a designated event at a designated time and continuing the designated event for a designated duration in accordance with event data (Paragraph 0879-0082 teaches when event is delivered in the form of the emsg box, InBandEvent stream element may include presentation_time_delta information, that may include start time of the corresponding event. InBandEvent stream element may also include event_duration information that indicates the duration of the corresponding event. Paragraph 0883 teaches InBandEvent element may further include message_data information that provides data necessary to execute an action which is initiated by the corresponding event. Paragraph 1018 teaches an event transmitted in the form of an emsg box. Paragraph 1023 teaches the emsg box may include at least one of a schemeIdUri field, a value field, a timescale field, a presentationTimeDelta field, an eventDuration field, an id field, and/or a messageData field. Paragraph 1045 teaches broadcast receiver may operate application based on the event. For example, event may be included in the segments in the form of the emsg box. Broadcast receiver may operate the application at predetermined timing while reproducing the video component. Paragraph 1081 teaches emsg box may provide signaling information for generic events related to a media presentation time).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh and Furbeck to include perform a process for activating a designated event at a designated time and continuing the designated event for a designated duration in accordance with event data, as taught by Lee, for the advantage of enabling the system to accurately and timely start/initiate desired process(s) in accordance with provided direction, allowing for better management and control over system process(es), providing expected results.

Claim(s) 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2010/0180007), in view of Furbeck (US 2017/0099513), and further in view of Bushmitch et al. (US 2006/0041924).
Consider claims 8 and 18, Suh and Furbeck do not explicitly teach the event data is obtained from a middleware.
In an analogous art, Bushmitch teaches event data is obtained from a middleware (Paragraph 0050 teaches middleware operates to encapsulate data objects from the object carousel 24 and to expose them through a well established protocol, such as UPnP protocol. Middleware performs the necessary protocol conversion, making the information appear to the end user device as if it had been provided to that device in its native plug-and-play form. Fig.3, Paragraph 0053 teaches the type of messages that are passed between middleware and control point 30. Paragraph 0065 teaches middleware provides message notifications, where notifications include, listing object changes, providing object metadata change information and providing life cycle change event information. Paragraph 0069 teaches middleware gets the NPT and would provide event notification when the NPT changes).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh and Furbeck to include event data is obtained from a middleware, as taught by Bushmitch, for the advantage of providing middleware that effectively extends the reach of the broadcaster and data service provider, by allowing a wide range of plug-and-play devices to utilize the information and services provided by the broadcaster or data service provider, where various devices could be made to receive media stream originally designed to be delivered to broadcast receiving devices, greatly enhancing the value of broadcast services (Bushmitch – Paragraph 0051), providing greater system flexibility and compatibility with devices in the network.

Consider claims 10 and 20, Suh and Furbeck teach wherein the reception apparatus (Suh - Fig.22, Paragraph 0049-0050, 0052, 0326), but does not explicitly teach reception apparatus is a television set.
In an analgous art, Bushmitch teaches reception apparatus is a television set (Paragraph 0051).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Suh and Furbeck to include reception apparatus is a television set, as taught by Bushmitch, for the advantage of providing content via widely used and available display device(s), reaching a variety of established audiences/viewers.
	
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425